o

é

y

Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 1 of 9 PagelID #: 5

FEB 14 291g

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF KINGS

 

FEIGE RUTNER, 7
Plaintiff, Index No. 9% S 6.7) | [2
SUMMONS
-against-
SYNCHRONY BANK, DATES. “LE yw, 7

 

Defendants, TIME: Le C (5° by
— wHo, Bua hee!
eg

ee ee a ee ee ee ee ee ee ee ee eee eee

 

cu investigations, LLC 135-086-1200
S50M Read Cliffs De. @49-275, St George, UT 47d

To the above named Defendant(s):

YOU ARE HEREBY SUMMONE Dto answer the complaint
in this action and to serve a copy of your answer on the Plaintiff's Attorney(s) within
20 days after the service of this summons, exclusive of the day of service (or within 30
days after the service is complete if this summons is not personally delivered to you
within the State of New York). In case of your failure to appear or answer, judgment
will be taken against you by default for the relief demanded in the complaint.

The basis of the venue designated is Plaintiff's address.

Dated: December 21, 2018

Edward B. Geiler, Esq., P.C., Of Counsel to

M. Harvey Rephen & Associates, P.C. Synchrony Bank
Attorney for Plaintiff Defendant
15 Landing Way 170 West Election Road, Ste. 125

Bronx, New York 10464 Draper, UTAH 84020
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 2 of 9 PagelD #: 6

SLPREME COURT OF THE STATE OF NEW YORK

 

KINGS COUNTY
wee eee e ene ene -- _----X
FEIGE RUTNER . Index No.:
Plaintiff,
-against- COMPLAINT FOR VIOLATIONS
OF THE TELEPHONE
CONSUMER PROTECTION ACT
SYNCHRONY BANK,
Defendant(s).
ene eee eee eee ence eeenneee eens xX

INTRODUCTION/PRELIMINARY STATEMENT

Plaintiff FEIGE RUTNER (‘Plaintiff’), by and through her attorney, M. Harvey Rephen
& Associates, P.C. by Edward B. Geller, Es q., P.C., Of Counsel,, as and for her Complaint
against the Defendant SYNCHRONY BANK , (hereinafter referred to as Defendant(s)”),

respectfully sets forth, complains and alleges, upon information and belief, the following:

INTRODUCTION/PRELIMINARY STATEMENT
1. Plaintiff brings this action on her own behalf for damages and declaratory and
injunctive relief arising from the Defendant’s violation(s) under Title 47 of the United States Code,
§227 commonly known as the Telephone Consumer Protection Act (TCPA),
2. Defendant is subject to, and required to abide by, the laws of the United States
and the State of New York, which include the Telephone Consumer Protection Act of 1991, 47

U.S.C. §227, et seq. ("TCPA") and its related regulations, including 47 C.F.R. §64.1200 ("TCPA
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 3 of 9 PagelD #: 7

Regulations"), las well as the opinions, regulations and orders issued by the Federal
Communications Commission to implement and enforce the TCPA, the telemarketing
regulations issued by the Federal Trade Commission, 16 C.F.R. §310.4(d)(2).
! PARTIES

3. Plaintiff FEIGE RUTNER isa resident of the State of NEW YORK
residing at 154 RUTLEDGE STREET, BROOKLYN, NY 11211.

4, Defendant SYNCHRONY BANK_ has a Corporate Headquarters located at

170 WEST ELECTION ROAD, SUITE 125, DRAPER UT. $4).8Q

FACTUAL ALLEGATIONS

5. ! Plaintiff repeats; reiterates and incorporates the allegations contained in paragraphs
numbered ey through “4” herein with the same force and effect as if the same were set forth at
length herein.

6. ! On or about July of 2017, Defendant began communicating with the Plaintiff by
placing automated telephone calls to her cell phone numbers 917-627-9946 and 718-781-5419.

7. On July 5, 2017, in response to these calls, the Plaintiff called the Defendant and
was connected with a male representative. The Plaintiff informed him that she had been receiving
autodialed calls on her cell phone numbers 917-627-9946 and 718-781-4519 and gave her name.

8. ! The representative asked the Plaintiff whose account she was calling about.

9. | The Plaintiff stated it was her husband’s account, that Defendant kept calling her
phone numbers, and that it was very annoying.

10. ! The representative asked for the Plaintiffs husband’s name and she said Hersh.

11. | The representative informed the Plaintiff that they were trying to contact her
|

husband, and the Plaintiff stated she would try and let him know and that Defendant should stop
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 4 of 9 PagelD #: 8

|
* :

calling her phone numbers. The audio started to fade and became harder to hear and the cali was
I

then concluded.

. oe . .
12. The Defendant continued to cali Plaintiff's phone numbers despite her explicit

 

request for the calls to stop. Since July 5, 2017, the Plaintiff has received at least 131 calls to her

1

cel] phone numbers 917-627-9946 and 718-781-4519 from Defendant, despite her explicit request

for the calls to stop.
| FIRST CAUSE OF ACTION
(Violations of the TCPA)
13. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered “1” through “12” herein with the same force and effect as if the same were set forth at

length herein. |

14. Acvording to the Telephone Consumer Protection Act 47 USC §227(b)(A)(ii1), “It
shall be unlawful for any person within the United States, or any person outside the United States
if the recipient is within the United States (A) to make any call (other than a call made for
emergency purposes or made with the prior consent of the called party) using any automatic
telephone dialing system or an artificial or pre-recorded voice--- (iii) to any telephone number
assigned to a paging service, cellular telephone service, specialized mobile radio service, or other
radio common carrier service, or any service for which the called party is charged for the call,
unless such call us made solely to collect a debt owed to or guaranteed by the United States.”

15. It has been determined that the statutory language adding “or” any service for

which the called party is charged, is not accurately interpreted to require that Plaintiff must claim

that Defendant’s calls incurred charges. See Breslow c. Wells Fargo Bank, N.A. 857 F. Supp 2d

 

1316, 1319 €S.D. f la. 2012) and Cavere v. Franklin Collection Serv. Inc., 2012 WL 279448

(S.D. Fla. 2012). A number of Courts have addressed the issue of a Plaintiff being charged with
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 5 of 9 PagelD #: 9

all agreeing that the TCPA does not require a Plaintiff who received calls on his/her cell phone to
allege that he/she was charged for the call. For example. in Manno v. Healthcare Revenue
Recovery Grp., LLC, 289 F.R.D. 674 (8.D. Fla. 2013), the Court held that “The TCPA does not
require the plaintiff to be ‘charged for’ the calls in order to have standing to sue.” In Osorio v.
State Farm Bank, F.S.B., 746 F.3d 1242 (11" Cir. 2014), the Court stated: If the phrase ‘any
service for which the called party is charged for the call’ requires that the party be charged per
call for the ‘paging service, cellular telephone service, specialized mobile radio service, or other
radio common cartier service’ in order for the party to prohibit autodialed calls, then the listing
of these services would be superfluous because they are already included under them ‘any
service for which the called party is charged.’ On the other hand, reading ‘any service for which
the called party is charged for the call’ as an additional item beyond any call to a ‘paging service,
cellular telephone service, specialized mobile radio service, or other common carrier service,”
regardless of whether the called party is charged, gives independent meaning to each term.”

l6. It is thus clear from the plain language of the TCPA, and its considerable body of
resultant case law, that the TCPA is violated when a cellular telephone is called with an
automatic dialer without consent, even if no charges are alleged or incurred.

17, With the autodialed calls to Plaintiff's telephone commencing in or about July
2017 and continuing at a rate of approximately 131 times thereafter, the Defendant violated
various provisions of the TCPA, including but not limited to 47 USC §227(b)(A )(iii).

18. The Defendant, having been informed that Plaintiff requested that no further calls
be received, willfully violated the TCPA at least 131 times.

19. Pursuant to the TCPA Omnibus Declaratory Ruling and Order, July 2015,

paragraphs 138 and 139, communications from banking institutions which are exempt “...are all
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 6 of 9 PagelD #: 10
%

intended to address exigent circumstances in which a quick, timely contmunication with a
consumer could prevent considerable consumer harms from occurring or, in the case of the
remediation calls, could help quickly mitigate the extent of harm that will occur.” Pursuant to
Paragraph 139, (3) and (7) “In light of these considerations, we adopt the following conditions
for each exempted call (voice call or text message) made by a financial institution:
3} voice calls and text messages are strictly limited to purposes discussed in paras. 129-137
above and must not include any telemarketing, cross-marketing, solicitation, debt collection, or
advertising content;
7) a financial institution must honor opt-out requests immediately.”

20, Defendant is in violation of the TCPA paragraphs 139 (3) for, upon information
and belief. having used its calls for debt collection and (7), failing to honor Plaintiffs’ desire to
opt out of telephone communications despite Plaintiff's clear, unequivocal and repeated requests
that such automatic calls cease.

21, Defendant violated various provisions of the TCPA, including but not limited to

47 USC §227(b)(AMiii).

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment from the Defendant as follows:
A. For trebled damages to be awarded to the Plaintiff in accordance with the
TCPA, for each of the Defendant’s willful or knowing violations of the TCPA, in the amount of
$196,500.00;

B, A declaration that the Defendant’s practices violated the TCPA;

 
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 7 of 9 PagelD #: 11
Case 1:19-cv-01460-RJD-RLM Document 1-1 Filed 03/13/19 Page 8 of 9 PagelD #: 12

C. For any such other and further relief, as well as further costs, expenses and
disbursements of this action, as this Court may deem just and proper.

Dated: November 27, 2018

Respectfully submitted,

EDWARD B. GELLER, ESQ.

Edward B. Geller, Esq., P.C., Of Counsel to
M., Harvey Rephen & Associates, P.C.

15 Landing Way

Bronx, New York 10464

Tel:(914}4 73-6783

 

Attorney for the Plaintiffs’,
FEIGE RUTNER
Case 1:19-cv-01460-RJD-RLM Document I-I~Fited03/t3/49—Page 9 of 9 PagelD #: 13

TEKLINK Fax Freinter 41 O39 coy veo
2 a i

 

|, Feige Rutner, under the penalty of perjury, daposes and say:
barn the Plaintiffin the above.entitled action. | have read the foregoing

Complaint and know the contents thereof. The same are true to my knawledge,

axcapt as to inatters therein stated to-be alleged on information and bellef and.as

72

Feige Rutrier

te those matters | beliave them to be true,

 

Lee Rutnerr_.. irrinted|
. ee
‘Blaineift

Affirmed before me:this vo g

    
   
 
   

 

Notary Public.
SOLOMON ITZKOWITZ
NOTARY PUBLIC-STATE OF NEW YORK
No G117T4795441

Qualihedin Kings Caunty
és Commission Expires 07-30-2022
